DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 08/25/2022 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim[s] 11 – 20 are newly added claim claims, and are addressed in the office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed after the mailing date of the non – final rejection on 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation – 35 USC 112th 6th or F
Regarding claim[s] 1, applicant’s claim amendment of structure or hardware: communication interface, and processor, have been considered. Therefore, the interpretation is withdrawn. 
Claim Rejections - 35 USC § 112
Regarding claim[s] 1 – 10 under the various indefiniteness rejections, applicant’s claim amendments have been considered. Therefore, the rejections are withdrawn. 
Claim Rejections - 35 USC § 101
Regarding claim[s] 1 – 10, applicant’s claim amendments have been considered, therefore the rejections are withdrawn. 
Regarding claim 10, applicant’s claim amendment of “non-transitory computer readable…medium has been considered, therefore, the rejection is withdrawn.  
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claim amendments to the claimed invention. The prior arts do not teach the claimed invention, but are in the general field of technology to which patent protection is sought:
Giles et al. [US PGPUB # 2016/0092858], who generally does teach a recommendation of a payment credential to be used by an electronic device in a commercial transaction based on merchant information received by the electronic device are provided. In one example embodiment, a method, at an electronic device that includes a secure element that includes at least one payment credential, includes, inter alia, accessing credential availability data indicative of the at least one payment credential, accessing merchant context data associated with a merchant subsystem, wherein the merchant context data is indicative of a preference for a first type of payment credential over a second type of payment credential, and presenting payment recommendation data based on the accessed credential availability data and the accessed merchant context data. 
Brownlee et al. [US PGPUB # 2019/0253254], who generally does teach securing a resource includes a combination code generator configured to receive a first input sequence and a first panel context and generate a first computed combination code. A second computed combination code is generated from a received second input sequence and a second panel context. A set panels module receives the first computed combination code and the first panel context and re-orders the panels of the first panel context to set the second panel context. a hash key generator converts the received second panel context and the second combination code into a first hash key
LU et al. [US PGPUB # 2018/0241571], who generally does teach a service processing method, a service processing device and a service processing system, which belong to computer technologies. The method includes: a service execution request is transmitted to a service server; a verification notification carrying signature information is received from the service server; currently inputted biometric feature information is verified through a Trusted Execution Environment (TEE) system, when biometric feature information is consistent with pre-stored reference biometric feature information, a signature processing is performed on signature information, by using a pre-stored service private key, first to-be-verified signature information is obtained; and a verification request carrying first to-be-verified signature information is transmitted to the service server. By adopting the present disclosure, security may be enhanced
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434